          Case: 4:20-cv-00088-RP Doc #: 17 Filed: 02/02/21 1 of 1 PageID #: 40




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

DEONTA LATRAVIN KELLY                                                                     PLAINTIFF

v.                                                                                   No. 4:20CV88-RP

PELICIA E. HALL, ET AL.                                                                DEFENDANTS


                                            JUDGMENT

        In accordance with the memorandum opinion entered this day, defendants Hall, Taylor,

Turner, and Simon are DISMISSED with prejudice from this case for failure to state a constitutional

claim against them. The plaintiff identified defendant John Doe as Corrections Officer Spencer

during his Spears hearing; as such the Clerk of the Court is DIRECTED to amend the docket to

reflect that change. The plaintiff’s claim of excessive force against Corrections Officer Spencer will,

however, PROCEED.

        SO ORDERED, this, the 2nd day of February, 2021.


                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE
